DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosengrant (US 4893432).
Regarding claim 1, Rosengrant teaches a center bar (fig. 3, element 26) that runs lengthwise from a back end to a front end; a spreader bar (fig. 3, element 16) attached to the center bar and extending lengthwise non-parallel with the center bar from a first end to a second end (as seen in fig. 3); a front line attachment (fig. 3, element 28) at the front end of the center bar; a back line attachment (fig. 3, element 20) at the back end of the center bar; and at least one fish attractant attachment (fig. 3, element 4) on the spreader bar (fig. 3, element 16).
Regarding claim 2, Rosengrant teaches a fish attractant (fig. 3, element 2) attached to the fish attractant attachment (fig. 3, element 4) on the spreader bar (fig. 3, element 16).
Regarding claim 3, Rosengrant teaches the fish attractant is one of a dodger and a flasher (col. 2, lines 8-22).
Regarding claim 4, Rosengrant teaches the spreader bar (fig. 3, element 16) is attached to the center bar (fig. 3, element 26) such that the spreader bar and the center bar are perpendicular to one another (as seen in fig. 3).
Regarding claim 6, Rosengrant teaches the spreader bar (fig. 3, element 16) and the center bar (fig. 3, element 26) together form an uppercase T-shape.
Regarding claim 7, Rosengrant teaches the spreader bar (fig. 3, element 16) is attached to the center bar (fig. 3, element 26) such that each of the first end and the second end (fig. 3, elements 30) of the spreader bar are substantially equal distance from the center bar (as seen in fig. 3, element 26).
Regarding claim 8, Rosengrant teaches a first fish attractant attachment at the first end of the spreader bar; and a second fish attractant attachment at the second end of the spread bar.
Regarding claim 9, Rosengrant teaches a first fish attractant (fig. 3, near element 4) attached to the first fish attractant attachment (fig. 3, element 30 on the left) of the spreader bar (fig. 3, element 16); and a second fish attractant (fig. 3, near element 2) attached to the second fish attractant (fig. 3, element 30 on the right) attachment of the spreader bar (fig. 3, element 16).
Regarding claim 11, Rosengrant teaches a downrigger clip (fig. 3, element 36) connected to the front line attachment (fig. 3, element 12) of the center bar (fig. 3, element 26), the downrigger clip (fig. 3, element 36) providing for attachment of the fish attractant spreader device to a downrigger line.
Regarding claim 12, Rosengrant teaches a plurality of spreader bars attached to the center bar (as seen in fig. 1, element 12), each of the spreader bars respectively extending lengthwise non-parallel with the center bar from a respective first end to a respective second end; and a plurality of spreader bar fish attractant attachments (fig. 1, elements M), wherein each of the spreader bars (fig. 1, elements 14 and 12) has at least one of the spreader bar fish attractant attachment (fig. 1, elements 1-4) disposed thereon.
Regarding claim 13, Rosengrant teaches the plurality of spreader bars include at least a first spreader bar (fig. 1, element 12) and a second spreader bar (fig. 1, element 14) that are perpendicular to each other (as seen in fig. 1).
Regarding claim 14, Rosengrant teaches a support structure coupling (as seen in figs. 4 and 5) one or more of the spreader bars (fig. 1, elements 12 and 14) to one another in addition to the center bar (fig. 1, element 26).
Regarding claim 15, Rosengrant teaches the front line attachment (fig. 5, element 28) and the back line attachment (fig. 4, element 20) are formed by a respective eyelet (as seen in figs. 4 and 5).
Regarding claim 16, Rosengrant teaches the at least one fish attractant attachment (fig. 3, element 30) on the spreader bar (fig. 3, element 16) is formed by an eyelet.
Regarding claim 17, Rosengrant teaches the spreader bar is a cylindrical bar (as seen in fig. 3, element 16); and the at least one fish attractant attachment (fig. 3, element 4) on the spreader bar is formed by a ringed notch (as seen in fig. 3) that encircles the spreader bar and is offset by a predetermined distance from an end of the spreader bar (fig. 3, element 16).
Regarding claim 18, Rosengrant teaches a fish attractant (fig. 1, near element 38) attached to the ringed notch on the spreader bar utilizing a first ring and a second ring that interlock together (two rings as shown on fig. 1, element 4); wherein the first ring is positioned within the ringed notch and a thickness of the second ring interlocked with the first ring prevents the first ring from leaving the ringed notch.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosengrant in view of Karr (US 2742730).
Regarding claim 5, Rosengrant fails to teach the spreader bar and the center bar together form a cross shape.
Karr teaches the spreader bar and the center bar together form a cross shape (as seen in fig. 1).
It would have been prima facie obvious before the effective filing date of the claimed invention to have combined Rosengrant with Karr. This would have allowed for the option of the fish attractant spreader to be in the shape of a cross rather than an uppercase T. This would further adhere to the user’s demands.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosengrant in view of Kahng (US 5076006).
Regarding claim 10, Rosengrant teaches the center bar and a fish attractant.
Rosengrant fails to teach a release clip attached the release clip providing for temporary attachment to a fishing line until a force on the fishing line pulls the fishing line out of the release clip.
Kahng teaches a release clip (fig. 1, element 18) attached the release clip providing for temporary attachment to a fishing line until a force on the fishing line pulls the fishing line out of the release clip (fig. 4).
It would have been prima facie obvious before the effective filing date of the claimed invention to have combined Rosengrant with Kahng. This would have allowed for the addition of a release clip on the attractant device. This would allow the fishing line to move out of the clip, when enough force is put on it, but stay within the clip when moving the fishing line in the water.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosengrant in view of LeHew (US 2016/0165868).
Regarding claim 19, Rosengrant fails to teach a connection hub; wherein the connection hub includes a plurality of holes therein having diameter to accept insertion of the center bar and the spreader bar in order to thereby attach the center bar to the spreader bar.
LeHew teaches a connection hub (fig. 1b, element 120); wherein the connection hub includes a plurality of holes (fig. 2b, element 115b) therein having diameter to accept insertion of the center bar and the spreader bar in order to thereby attach the center bar to the spreader bar (as seen in fig. 2a).
It would have been prima facie obvious before the effective filing date of the claimed invention to have combined Rosengrant with LeHew. This would have allowed for a central connection hub for the center and spread bars, rather than having them connected by other means. This would also have ensure overall stability within the apparatus.

Regarding claim 20, Rosengrant, as modified, teaches at least one of the center bar and the spreader bar is held in the connection bar utilizing adhesive (para. 0053).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record shows a variety of dodger and other fish attractant devices
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L SENECZKO whose telephone number is (571)272-5353. The examiner can normally be reached M-F 8:00-6:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS LEO SENECZKO/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644